EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Alford (Reg. No. 48707) on August 29, 2022.
The application has been amended as follows: 

In Claim 25, line 1, the phrase “wherein the inboard boding surface is annular” has been replaced with -- wherein the inboard bonding surface is annular -- .

Response to Arguments
With respect to the drawing objections raised in the Non-Final Office Action dated March 30, 2022 (“Non-Final Office Action”), Applicant’s submission of replacement Figure 2, amendment to the Specification, and arguments presented on page 9 of the Response addressed the drawings objection.  Accordingly, the drawing objections raised in the Non-Final Office Action have been withdrawn.
 With respect to the rejection under 35 U.S.C. 112(b) raised in the Non-Final Office Action, Applicant’s amendment to Claim 1, cancelation of Claims 2-4, and arguments presented on page 9 of the Response are persuasive.  Accordingly, the rejection under 35 U.S.C. 112(b) has been withdrawn.
With respect to the rejections under 35 U.S.C. 102 and 103 raised in the Non-Final Office Action, Applicant’s amendment to Claim 1, cancelation of Claims 2-4, and arguments presented on pages 10-11 of the Response are persuasive.  Accordingly, the rejections under 35 U.S.C. 102 and 103 have been withdrawn.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 5-7, the prior art of record does not reasonably teach or suggest the combination of features including an aerodynamic skin, comprising a leading-edge portion disposed at an inlet of the duct and an inner portion disposed along an interior of the duct; wherein a first end of the inner portion is bonded directly to the bonding surface with a first bondline of adhesive; wherein a first end of the leading-edge portion is bonded directly to the first end of the inner portion with a second bondline of adhesive; and wherein the tips of the plurality of blades are spaced from a corresponding portion of the aerodynamic skin by a tip gap.
Regarding Claims 21-27, the prior art of record does not reasonably teach or suggest the combination of features including  an aerodynamic skin, comprising a leading-edge portion disposed at an inlet of the duct and an inner portion disposed along an interior of the duct; wherein a first end of the inner portion is bonded directly to the inboard bonding surface with a first inboard bondline of adhesive; wherein a first end of the leading-edge portion is bonded directly to the first end of the inner portion with a second inboard bondline of adhesive, the first end of the inner portion being located between the inboard bonding surface and the first end of the leading-edge portion; and 0021-00437 Response to Office Action dated 30 Mar 2022 Page 4 of 12wherein the tips of the plurality of blades are spaced from a corresponding portion of the aerodynamic skin by a tip gap
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA CHUN LEUNG whose telephone number is 571-272-3504. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.C.L./Examiner, Art Unit 3642                                                                                                                                                                                                        



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642